Title: From George Washington to William Pearce, 13 March 1796
From: Washington, George
To: Pearce, William


          
            Mr Pearce,
            Philadelphia 13th March 1796
          
          Your letter of the 28th of Feby (as I mentioned in a short letter written to you on Wednesday last) did not reach my hands until tuesday evening; and I had it not in my power next morning, before closing the Mail, to mention some things which I am about to do in this letter.
          The scarcity of Corn, & high price of that article in all the Southern states, and in the Southern & western parts of Virginia, gives serious alarm. Whether I have enough to serve me, or any to spare, I know not, but in either case, I request the utmost care and parsimony may be observed in using it. In many places I am told it is at six & seven dollars a barrel already; & expected to rise.
          
          When you have got the whole of the New ground at Mansion house properly cleaned up, and fit for the Hoe & plough; calculate what force of hands, & horses it will take to cultivate it; and well; in Corn this year; and that you may be certain of accomplishing it as it ought to be; (as my great object is to kill the roots, and destroy the sprouts, so as to fit it for grass) I would, if there be any doubt of effecting this in the manner here expressed, have the Corn ground else where reduced: especially too as I should like to have the waste ground, adjoining to the last years corn, at the same place, also brought into cultivation; & for the same purpose as the other; that is—that it may be thoroughly reclaimed from Roots, sprouts & Shrubs; & laid to grass. As there were many ugly gullies in the part last mentioned, I hope you have had, or will have them filled up, with the brush &ca from the other parts. Not being sure that I gave you a plat of these grounds, I do it now; that by knowing the exact quantity you may calculate your force accordingly; allowing, as no doubt you will, for the extra labour of working New ground, where there will be so many interruptions by roots &ca; and old ground, where the Plough wd run smooth & easy. Let all the Trees wch have been left, (as well this year as formerly) except where they stand in clumps, be trimmed to one even height from the ground; and as high as they well can be, by means of a Chizzel and staff. To do this properly, will have a two fold effect; 1st, by lopping off so many limbs, & so high up, the shade, & of course the injury to the corn, will be less; and 2dly, it will add beauty to the appearance of the trees, when they get to be of larger growth.
          Altho’ I am under no apprehension of Flour falling in price (but, on the contrary, that it will continue to rise, especially if the British forces have arrived in the West Indies, of which I believe there is no doubt) I would have you keep me regularly informed of the Alexandria price of this article, & the terms of payment; that I may know when to strike. And that it may all go together, I beg you to exert your best endeavors to complete the grinding of my Wheat as soon as possible. Let me know the number of Barrels you have on hand, & how many more there probably will be from the supposed quantity of Wheat yet to deliver. If the Millers weekly report was to contain the quantity of flour on hand it would save me these enquiries. Whenever it is

sold, take care to reserve a full quantity for my Table—and the demands of those who are to be supplied by agreement.
          I wish to know from Colo. Fitzgerald what the Rent of Mr Digges Mill near Bladensburgh is. What Rickets pays for Birds near Alexandria; and that you wd extend your enquiries as much as you can, and let me know the result. I cannot speak with certainty for want of the accounts, but should suppose that £100 pr Ann. for my Mill would fall far short of the common interest of the money she has cost me; including the labour of my own People.
          I never supposed you had made any mistake in giving an acct of the Rents which Mrs French, and those about her received for their Lands, by the hundred acres. The tendency of my enquiries was to ascertain a fact—viz. If she, or they, give leases for lots containing 100 acres each, what proportion of that hundred acres is cleared, and in order for cultivation? If the Tenant gives fifteen pounds for an hundred acs. and there is only fifteen acres of that hundred cleared, he does (until more is arable) actually pay 20/. per acre for the cultivable Land. Therefore, as the Land I propose to let, is already in order for the Plough—I wanted to draw a comparison between what I ask for my fields, & others give by the acre for cleared land, already in order for tillage. I do not know that my conjectures with respect to the tenements about Mrs French’s are well founded; but if they are, & in a hundred acre lot, there be not more than 15 or 20 acres of arable, those tenants pay double what I ask for my land; supposing a dollar to be the medium price of a Bushel of Wheat; and yet I have not much expectation of letting my farms on the terms I offer them; as sounds, often terrify more than realities. The truth is, if I do not get what I conceive to be an adequate Rent, and good tenants, who will do justice to the land, I shall not rent them at all. The terms have been forwarded to you in a former letter. It is not my intention to let the Negros with the farms. But you may, nevertheless, when enquiries are made know what could be obtained for both &ca.
          Until all danger from frost is over, mention in your letters how the Winter grain looks: and when this danger is past, inform me how it appears; whether the ground is sufficiently stored with it; and whether the naked places are numerous and large. Do not

spare the Roller if you should be of opinion that good would result from the use of it.
          My public duties press so much upon me, that unless something occurs, to remind me of my private concerns they escape me altogether. This would have been the case with respect to the Jacks, & Stud horse had you not mentioned Allison’s request. Had it occurred in time, I intended to have informed you, that both Colo. Ball (near Leesburgh) and Mr Robt Lewis (near Fauquier Court house) had suggested, that one of my Jacks, at either of those places, would have many mares sent to him. And I should have added, that I did not object to the measure but would leave it to you and Peter (the last of whom ought by this time to know which it would be best for me to retain) to say which should go. Now, I presume it is too late in the Season to change their destination; for before one could be got to either of those Gentlemen, and notice thereof given, the covering season would be far advanced. After mentioning these things I still leave it to you to do what you conceive will be most conducive to my interest. If either of those Gentlemen was to get either of the Jacks, two things I should insist upon—1st the utmost care of the animal; and 2dly No credit to be given; at least for the part which is to fall to my share, for there is no collectg debts of this sort.
          I know nothing of Thomas Allison’s Circumstances, responsibility, Plan or terms, consequently can say nothing relative to his offer. But as he lives in the same neighbourhood, and cannot, I should suppose, be provided with either stable Forage or Pasturage fit for such purposes, I do not see what more is to be expected from sending the horse there, than keeping him at Mount Vernon; (especially as his profits would be to be deducted from the earnings of the coverings[)]: and besides, I thought the horse was necessary to be with the Jacks, to try the Mares by.
          As you have already taken ten shares in the Alexandria Bank, I am very well satisfied thereat; & that it should so remain.
          Open & Mild as the winter has been, will you not have Hay to sell? In that case, how much, & what is the price of it in Alexa.—I remain Your friend
          
            Go: Washington
          
          
            P.S. Your letter of the 6th instant came to hand yesterday, but there is nothing contained in it, that is not already noticed in the aforegoing letter.
          
         